Citation Nr: 0604567	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  96-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to June 
1974; he died in December 1993.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In September 2002 and July 2004, the 
Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the veteran was exposed to Agent 
Orange in Vietnam and that he developed fatal chronic 
lymphocytic leukemia as a result.  

When the claim was remanded in July 2004, the ship logs from 
the USS HANCOCK were to be obtained, if possible.  A request 
to the Naval Archives was made in June 2005.  It noted that 
the AMC mistakenly requested the USS HANCOCK ship logs from 
1964 through 1996.  The correct dates to be requested were 
November7, 1964, through December 20, 1966, as noted in the 
Board's remand.  

In response, the National Archives and Records Administration 
noted that the date span requested far exceeded the research 
time available for each request.  In a January 2006 
statement, the veteran's representative pointed out the 
discrepancy described as to the dates requested and opined 
that additional attempt be made to obtain the ship logs as 
they might show that the veteran left the ship and was on 
land in Vietnam.  The Board agrees.  Thus, as the actual 
dates to be requested were much more concise, it is the 
Board's determination that additional attempt should be made 
to obtain the ship logs of the USS HANCOCK for the dates from 
December 1965 to July 1966.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO should send a copy of the 
veteran's service personnel records to 
the National Archives and Records 
Administration, and request that they 
provide the deck/ship logs as well as any 
information showing that the veteran or 
other members of the crew of the USS 
HANCOCK (CVA-19) had duty - or visitation 
- on land in the Republic of Vietnam from 
December 1965 to July 1966.  The ships 
logs from the USS HANCOCK (CVA-19) from 
December 1965 to July 1966 should be 
obtained.

2.  After undertaking any additional 
necessary development, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

